UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO

 

EASTERN DIVISION
) CASENO. 4:19 CR 654
ODELL EDWARDS, )
)
Petitioner, ) JUDGE DONALD C. NUGENT
)
Vv. )
) |
MARK WILLIAMS, WARDEN, ) MEMORANDUM OPINION
) AND ORDER
Respondent. )

This matter comes before the Court upon Petitioner, Odell Edwards’ pro se Motion For
Award of Good Time Under 28 U.S.C. §2241, and Motion to Expedite §2241. (ECF #1, 3).
Mr. Edwards motion seeks to force the Bureau of Prisons to award him additional good time
credits pursuant to section 102(b)(1)(A) of the First Step Act, which he claims would entitle him
to immediate release. Mr. Edwards also indicated in his motion, however, that without
consideration of such additional credits he would be scheduled for release on May 2, 2019.

When Mr. Edwards filed his motion, he failed to pay the filing fee of $5.00, or to
complete and submit an Application to Proceed In Forma Pauperis. The Court issued an Order
informing Mr. Edwards that he must either pay the fee or file the Application by May 23, 2019,
or face dismissal of this action. That deadline has passed and Mr. Edwards has not paid the fee,
or filed the Application. Further, according to the representations made in his motion, Mr.

Edwards would have been released from custody as of May 2, 2019, which renders his motion
moot.

Mr. Edward’s request for the application of additional good-time credits, would also fail
on the merits. Although Section 102(b) of the First Step Act amends 18 U.S.C. §3624(b) to
allow up to 54 day of good conduct time for each year of incarceration imposed by the court, as
opposed to each year of actual time served, the Bureau of Prisons (“BOP”) continues to have
exclusive jurisdiction to determine sentence credits. United States v. Wilson, 503 U.S. 329, 335
(1992). This Court has no authority to award sentencing credits. United States v. Cobleigh, 75
F.3d 242, 251 (6" Cir. 1996). Further, this provision of the First Step Act does not take effect
until the Attorney General completes and releases the risk and needs assessment system under
Section 101(a) of the Act, which is currently required to be by July 19, 2019. See, 18 U.S.C.
§3632(a).

For these reasons, Mr. Edward’s Motion For Award of Good Time Under 28 U.S.C.
§2241, and Motion to Expedite §2241 are DENIED, and this action is dismissed. (ECF # 1,3).

IT IS SO ORDERED.

1, if ( T
Wha fl. Mavs
DONALD C. NUGEN
United States District Judge
